   Case 2:14-cv-00601-MHT-JTA Document 2864 Filed 07/07/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )          CIVIL ACTION NO.
     v.                            )            2:14cv601-MHT
                                   )                 (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

                  ORDER APPOINTING ARBITRATOR

    This court recently ordered the parties to meet and

confer about whether they can agree upon a replacement

arbitrator    for    disputes     arising    out    of   the    Phase      1

consent decree (doc. no. 728) and Phase 2A ADA consent

decree (doc. no. 1291) in light of the retirement of

Magistrate Judge John Ott.             See Order for Replacement

Arbitrator    (doc.     no.   2856).        The    parties     have      now

informed the court that they could not come to any

agreement.      See Joint Petition for Court to Appoint

Replacement Arbitrator (doc. no. 2862).                  Instead, the
   Case 2:14-cv-00601-MHT-JTA Document 2864 Filed 07/07/20 Page 2 of 3



parties   jointly      request     that    the    court        choose    and

appoint a replacement arbitrator, based on the process

set forth in the Phase 1 consent decree (doc. no. 728).

To aid the court, the parties have provided a list of

current U.S. Magistrate Judges or those on recall who

might be able to serve as arbitrator, including U.S.

Magistrate Judge Stephen M. Doyle.                See Joint Petition

for Court to Appoint Replacement Arbitrator (doc. no.

2862) at 2 n.2.

    Accordingly, it is ORDERED as follows:

  (1) Magistrate Judge Stephen M. Doyle is appointed as

       arbitrator for disputes arising out of the Phase

       1 consent decree (doc. no. 728) and Phase 2A ADA

       consent decree (doc. no. 1291).              The clerk of the

       court    is   to   add    Judge    Doyle    as     an   interested

       party to this Braggs litigation.

  (2) The clerk of court is to file a copy of this

       order in In re: Patrick Joseph Charest Request

       for     Arbitration       in      the     Braggs        litigation,

       No. 19-misc-3852, where Judge Doyle is to serve


                                   2
Case 2:14-cv-00601-MHT-JTA Document 2864 Filed 07/07/20 Page 3 of 3



    as the arbitrator.          The clerk of the court is to

    add Judge Doyle as an interested party to the

    Charest proceeding too.

 DONE, this the 7th of July, 2020.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE




                                3
